O’Brien, J. (dissenting):
In People ex rel. Crummey v. Palmer (152 N. Y. 220) Judge Haight, delivering the opinion of the court, says : “ The meaning *210of confidential ’ has two elements, that of secrecy and that of trust and confidence.” That secrecy should be observed by one to whom subpoenas are delivered for witnesses to attend before the grand'jury will not be disputed; and it is' equally clear that the district attorney must repose a“ trust and confidence ” in the person to whom subpoenas are so delivered. The position, therefore, of a subpoena server in the district attorney’s office seems to me to come within the definition of a confidential one. The present district attorney, on assuming office; selected, in place of the relator, who had been appointed but a few months before, an honorably discharged soldier; and for the reasons given by Mr. Justice Kellogg in his opinion below, I think he had such right.
I dissent.
Order reversed and mandamus granted, with fifty dollars costs and disbursements.